Exhibit 10.1

 

AMENDMENT NO. 1 TO

THE LICENSE AGREEMENT

 

This Amendment No.1 to the License Agreement (the “Amendment”) is effective as
of date of last signature set forth below (the “Amendment Effective Date”), by
and between:

 

(1)MEDIMMUNE LIMITED, a limited liability duly authorised and existing under the
laws of England and Wales, on its behalf and on behalf of its Affiliates as
defined herein (“MedImmune”); and

 

(2)KINIKSA PHARMACEUTICALS, LTD. a Bermuda exempted company (“Licensee”).

 

MedImmune and Licensee may be referred to herein individually as a “Party” and
collectively as the “Parties”.

 

A.MedImmune and Licensee entered into a License Agreement effective as of
December 21, 2017 the “Original Agreement”); and

 

B.The Parties desire to amend the Original Agreement to amend, modify or restate
certain terms and conditions of the Original Agreement and to make such other
changes as are set forth herein.

 

In consideration of the promises and of the mutual covenants and agreements set
forth, the Parties agree as follows:

 

1.Definitions. All defined terms used and not otherwise defined in this
Amendment have the meanings ascribed to such terms in the Original Agreement.

 

2.A new Section 1.111 of the Original Agreement shall be inserted as follows:

 

““Coronavirus Field” which shall mean treatment of hyper-inflammation or
pneumonia in subjects diagnosed with the 2019 novel coronavirus (SARS-CoV-2)
[***].”

 

3.The Original Agreement is hereby amended by deleting Section 5.2.1 in its
entirety and replacing it with the following new Section 5.2.1:

 

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

 



Page | 1

 

 

5.2.1 Development and Regulatory Milestones. Licensee shall inform MedImmune
within [***] Business Days after the occurrence of each of the milestone events
listed below. In partial consideration of the rights granted by MedImmune to
License hereunder, Licensee shall pay to MedImmune the following one-time
payments within [***] days after receipt of an invoice for the achievement of
each of the following milestone events except for the Coronavirus Field where
the milestone payments due will be deferred as refrenced below. Such milestone
payments shall be nonrefundable, noncreditable and fully earned upon the
achievement of the applicable milestone event:

 

(i)           [***];

 

(ii)          [***];

 

(iii)         [***];

 

(iv)         [***];

 

(v)          [***];

 

(vi)         [***];

 

(vii)        [***];

 

(viii)       [***];

 

(ix)          [***];

 

(x)           [***]; and

 

(xi)          [***].

 

Each milestone payment in this Section 5.2.1 shall be payable [***]. If, at any
time, with respect to a Licensed Product, the achievement of a milestone
described in Section 5.2.1 has occurred with respect to which a payment is due
hereunder and any of the preceding milestones in this Section 5.2.1 have not
been due or been paid, then each such skipped milestone payment shall become due
and payable [***].

 

4.No Other Amendments. Except to the extent amended hereby, all of the terms,
provisions and conditions set forth in the Original Agreement are hereby
ratified and confirmed and shall remain in full force and effect.

 

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

 



Page | 2

 

 

The Original Agreement and this Amendment shall be read and construed together
as a single agreement and the term “Agreement” as used shall henceforth be
deemed a reference to the Original Agreement as amended by this Amendment.

 

5.Modifications. This Amendment may only be modified by a written document,
signed by both Parties.

 

6.Counterparts. This Amendment may be executed in two or more counterparts, each
of which will be deemed an original and all of which will together be deemed to
constitute one agreement. The Parties agree that the execution of this Amendment
by industry standard electronic signature software and/or by exchanging PDF
signatures shall have the same legal force and effect as the exchange of
original signatures, and that in any proceeding arising under or relating to
this Amendment, each Party hereby waives any right to raise any defense or
waiver based upon execution of this Amendment by means of such electronic
signatures or maintenance of the executed agreement electronically.

 

<Signature Page to Follow>

 

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

 



Page | 3

 

 

Execution

 

THIS AMENDMENT IS EXECUTED by the authorised representatives of the Parties as
of the Amendment Effective Date first written above.

 



SIGNED for and on behalf of MedImmune Limited SIGNED for and on behalf of
Kiniksa Pharmaceuticals, Ltd.

 

/s/ Greg Mueller   /s/ Thomas Beetham Signature   Signature       Name: Greg
Mueller   Name: Thomas Beetham Title: Authorised Signatory   Title: EVP and
Chief Legal Officer Date: 09 July 2020   Date: 09 July 2020

 

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

 



Page | 4

 